   

 

 

JUL 09 2019

 

_ eaSTERH DISTING] Ar gAIFORNA
UNITED STATES DISTRICT COURT alte

EASTERN DISTRICT OF CALIFORNIA

United States of America \
Vv.

Jorge Luiz Nieto

)

) -

) ° Case No. 1:18-CR-00248-LJO
Defendant. )

ORDER ON RELEASE

~ IT 1S ORDERED that defendant Jorge Luiz Nieto be released from the custody of the
United States Marshall’s Service to the custody of an authorized representative of the
Fresno Salvation Army substance abuse treatment program. .

_ The defendant is notified that he is to appear in court on November 5, 2019 at 2:00
p.m. before the Honorable Sheila K. Oberto.

Dated: .Q_ |g beh K Ube —

we . Hon. Sheila K. Oberto
United States Magistrate Judge

 
